Citation Nr: 1014295	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 20 percent 
for post-operative residuals of a right shoulder SLAP tear 
repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1992 to 
September 2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 rating decision in which the RO, inter 
alia, denied service connection for hypertension; but granted 
service connection and assigned an initial 20 percent rating 
for post-operative residuals of a right shoulder SLAP tear 
repair ,effective October 1, 2003.  In April 2005, the 
Veteran filed a notice of disagreement (NOD) with the 
assigned disability rating and the denial of service 
connection.  A statement of the case (SOC) was issued in 
February 2006, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in February 2006.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
post-operative residuals of a right shoulder SLAP tear 
repair, the Board has characterized this matter in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).

In his substantive appeal, the Veteran requested a Board 
hearing before a Veterans Law Judge at the RO.  However, in 
correspondence received in June 2006, the Veteran cancelled 
his hearing request.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The Veteran currently has hypertension, he had some 
elevated blood pressure readings in service, and the totality 
of the evidence tends to support a finding that his 
hypertension was manifested to a compensable degree within 
one year of his  separation from active duty service.

3.  Since the October 1, 2003 effective date of the grant of 
service connection, the primary residual of the Veteran's 
post-surgical right shoulder SLAP tear repair has been 
painful motion with flexion to 90 degrees.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for hypertension are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

2.  The criteria for an initial rating in excess of 20 
percent for post-operative residuals of a right shoulder SLAP 
tear repair are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.20, 4.27, 4.71, 4.71a Diagnostic Code 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for hypertension, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the claim for service connection for hypertension 
have been accomplished.

Pertinent to the claim for a higher rating for a right 
shoulder disability, notice requirements under the VCAA 
essentially require VA to notify a claimant of any evidence 
that is necessary to substantiate the claim(s), as well as 
the evidence that VA will attempt to obtain and which 
evidence he or she is responsible for providing.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application 
for benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an August 2004 letter provided notice of what 
was needed to substantiate the claim for service connection 
(the claim at that time); the evidence that VA would seek to 
provide; and the evidence that the claimant was expected to 
provide.

After the award of service connection for a right shoulder 
disability and the Veteran's disagreement with the initial 
rating assigned, the record reflects no notice letter 
specific to the claim for higher rating.  notice with an 
initial rating of 20 percent in an October 2004 decision.  
However, the Board finds that, in this case, the Veteran is 
not prejudiced by the absence of such notice.  The 
February 2006 SOC set forth relevant the criteria for higher 
ratings for shoulder disability.  Moreover, a November 2006 
letter from the RO provided the Veteran with general 
information pertaining to VA's assignment of disability 
ratings and effective date.  Thereafter, the Veteran was 
given an opportunity to respond prior to the RO's 
certification of the appeal in January 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of 
September 2004, and September 2006 VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran, and by 
his representative, on his behalf.  The Board also finds that 
no additional RO action to further develop the record in 
connection with is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.   See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as hypertension, which develop to a 
compensable degree (10 percent for hypertension) within a 
prescribed period after discharge from service (one year for 
hypertension), although there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  38 C.F.R. § 3.307(c).

To warrant a diagnosis of hypertension for VA compensation 
purposes, the Veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90 mm.).

The Veteran's service treatment records do not reflect a 
diagnosis of hypertension.  However, these records do reflect 
multiple blood pressure readings, some elevated.  While none 
of the recorded systolic readings was above 160, five of the 
diastolic readings were 90 or above:  118//90 in January 
1996; 139/91 in March 1997; 120/90 in April 1997; and  152/97 
and 136/90 on an illegible date.  However, 13 other blood 
pressure readings taken throughout the Veteran's 11 years of 
active duty reflect diastolic blood pressure readings below 
90 mm.  Under these circumstances, the Board is unable to 
find that the five diastolic readings of 90 and above were 
predominant, so as to meet the requirement of 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note 1 to establish a showing of 
hypertension in service.  Thus, direct service connection for 
hypertension is not established. 

However, the Board finds that, with resolution of all 
reasonable doubt in the Veteran's favor, the record presents 
a basis for awarding service connection for arthritis on a 
presumptive basis-that is, based on a finding that the 
Veteran's hypertension was manifested to a compensable degree 
(10 percent for hypertension) within one year after discharge 
from service.  See 38 C.F.R. § 3.307, 3.309.  

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, a 
compensable (10 percent) rating for hypertension is warranted 
when the diastolic pressure is predominantly 100 or more, or; 
systolic pressure is predominantly 160 or more, or; an 
individual has a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.

Here, the Veteran left active duty in September 2003.  
Approximately 7 months later, an April 2004 private treatment 
record reflects a recorded blood pressure reading of 134/100.  
At the time, the Veteran was prescribed Toprol XL.  An 
April 2004 letter from D.L.S., M.D., F.A.C.P., F.A.C.C., 
reveals that the Veteran's blood pressure was 136/90 in the 
right arm and 134/86 in the left arm.  Dr. S. stated that the 
Veteran had been recently diagnosed with hypertension and 
changed the Veteran's medication from Toprol XL to Nadolol.

On VA examination in September 2004, it was noted that the 
Veteran had been diagnosed with hypertension in January 2004.  
It was further noted that the Veteran's hypertension was 
controlled by Nadolol.  The recorded blood pressure readings 
were 145/82, 136/98, and 146/93.  The examiner diagnosed 
hypertension on oral medication, controlled.

Collectively, the above-described evidence, when considered 
along with the elevated blood pressure readings in service, 
tends to support a finding that the Veteran's hypertension 
was manifested to a compensable degree within the first post-
service year.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

Given the totality of the evidence, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the criteria for service connection for hypertension, on a 
presumptive basis, are met.

B.  Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

In this case, the RO assigned a 20 percent rating for the 
Veteran's post-operative residuals of a right shoulder SLAP 
tear repair pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5201, which is indicative of a disability not listed in 
the rating schedule (DC 5299) that is rated on the basis of 
limitation of arm motion (DC 5201).  See 38 C.F.R. § 4.27. As 
the Veteran is right-handed, his post-operative residuals of 
a right shoulder SLAP tear repair affects his major 
extremity.

Under Diagnostic Code 5201, when the major extremity is 
involved, a minimum rating of 20 percent is assigned for arm 
motion limited to shoulder level; a 30 percent rating is 
assigned for arm motion limited to midway between the side 
and the shoulder; and a maximum 40 percent rating is 
assignable for major shoulder limitation of motion to 25 
degrees or less from the side.  See 38 C.F.R. § 4.71a.  

Standard ranges of shoulder motion are forward elevation 
(flexion) and abduction from 0 to 180 degrees, each (with 
shoulder level at 90 degrees); and external and internal 
rotation to 90 degrees, each.  See 38 C.F.R. § 4.71, Plate I.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating for functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, and/or incoordination, to include on 
flare-ups or with repeated use, as those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2009), 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
are to be considered in conjunction with diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for a rating greater 
than 20 percent for the Veteran's post-surgical residuals of 
a right shoulder SLAP tear repair have not been met at any 
point since the October 1, 2003 effective date of the grant 
of service connection.

VA and private treatment records are negative for ongoing 
treatment for the right shoulder.

On VA examination in September 2004, the Veteran complained 
of pain that he described as at a level of 5 on a 0 (low) to 
10 (high) pain scale.  He reportedly experienced spontaneous, 
unpredictable flare-ups three or four times a month.  He also 
said that, during flare-ups, his pain increased to an 8.  He 
reported stiffness, weakness, incoordination, easy 
fatigability, weakness, numbness, and tingling.  

The examiner noted that the Veteran is right handed.  There 
was some right trapezius spasm with slight depression 
compared to the left.  There was crepitus on palpation with 
no pain on manipulation.  Abduction was noted to be from 0 to 
90 degrees without pain, and from 90 to 110 degrees with 
pain.  Flexion was from 0 to 95 degrees without pain, and 
from 95 to 140 degrees with pain.  Internal rotation was from 
0 to 70 degrees without pain, and from 70 to 90 degrees with 
pain.  External rotation was from 0 to 85 degrees without 
pain, and from 85 to 90 degrees with pain.  Upon exercise, 
fatigability and lack of endurance decreased right shoulder 
abduction to 75 degrees.

On VA examination in September 2006, the Veteran complained 
of chronic right shoulder pain that again described as at a 
level of 5 on a 0 (low) to 10 (high) pain scale.  He 
indicated that by the end of the day, his pain would rate an 
8.  Certain movements, repeated effort, and overexertion 
aggravated his pain.  He reported an inability to lift more 
than 15 to 20 pounds without severe pain.  He said that he 
was able to do his own activities of daily living, and he was 
able to perform his job, although he had to ask for help for 
some activities.  He said he was unable to play sports.  He 
did not take any medications for his shoulder.  He indicated 
he had stiffness, weakness, incoordination, and easy 
fatigability.

Examination revealed that Veteran's right shoulder sloped 
down 15 degrees lower than the left shoulder.  There was 
crepitus and palpable tenderness in the bicep area.  Forward 
elevation and abduction was from 0 to 90 degrees with pain 
starting at 90 degrees.  Internal rotation was from 0 to 90 
degrees with pain starting at 90 degrees.  External rotation 
was from 0 to 60 degrees with pain starting at 60 degrees.  
Repetition brought increased pain and weakness.  An X-ray 
showed no evidence of current arthritis.

The aforementioned evidence reflects that the he Veteran's 
service-connected right shoulder disability has been 
manifested by pain and limited motion of the right arm.  
Clearly, the Veteran's right shoulder motion has been limited 
by pain.  However, even with pain, on examination, the 
Veteran has been able to raise his arm well above midway 
between the side and shoulder level on abduction and forward 
flexion.  The Veteran has described experiencing flare-ups of 
pain in connection with raising his arm above his head; this 
appears to refer to momentary spikes in pain, with no 
lingering effects.  Even if the Board was to assume that, on 
occasion, the Veteran may experience additional functional 
loss of the shoulder in addition to that shown objectively in 
connection with flare-ups, there simply is no objective 
showing that during such times, his pain is so disabling as 
to result in right arm motion limited to midway between the 
side and shoulder level, so as to warrant the 30 percent 
rating under Diagnostic Code 5201.

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that 
no other diagnostic code provides a basis for higher rating.  
In this regard, arthritis, ankylosis, or impairment of the 
clavicle and scapula are not shown.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5200, 5203.  Additionally, recurrent 
dislocation of the humerus and malunion of the humerus, and 
loss of head, nonunion, and fibrous union of the humerus are 
not shown.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  The 
disability also has not been shown to involve any factors 
that warrant evaluating the disability under any other 
provision of VA's rating schedule.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's post-operative 
residuals of a right shoulder SLAP tear repair, pursuant to 
Fenderson, and that the claim for a higher initial rating 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension is granted.

An initial rating in excess of 20 percent for post-operative 
residuals of a right shoulder SLAP tear repair is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


